Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 1, 2009                                                                                                   Marilyn Kelly,
                                                                                                                     Chief Justice

  137486 & (29)(30)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                           Justices


  v                                                                  SC: 137486
                                                                     COA: 286100
                                                                     Genesee CC: 06-018371-FC
  GREGORY LEWIS HOLDER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for leave to participate in oral argument is considered, and it is GRANTED.
  The Department of Corrections shall be prepared to discuss: (1) what standards or
  guidelines, if any, the Department of Corrections utilizes in sending letters to trial courts
  requesting amended judgments of sentence; (2) if the Department of Corrections does
  have standards for such letters, whether the standards were followed in this case; and
  (3) whether it is the Department of Corrections’ policy to send out letters after a prisoner
  has been discharged from parole, and if so, whether there is a policy limiting how long
  after a defendant is discharged from parole that such letters are sent to trial courts.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 1, 2009                       _________________________________________
          0401                                                                  Clerk